DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 2/1/2022.
2. 	Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26
Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim (10) Limitations
Abstract Idea/Insignificant Activity
A computer-implemented method for preventing impermissible access to one or more network devices of a digital wallet service by verifying a plurality of new 

storing, by the digital wallet computing device, in the one or more memory devices, a plurality of enrollment procedures for accessing an issuer website associated with completion of enrollment to the digital wallet application; 
Insignificant Extra Solution Activity
causing to be displayed, at each of the plurality of user computing devices, during a respective online purchase transaction initiated at the respective user computing device by the corresponding new user, an authentication webpage;
Insignificant Extra Solution Activity

Certain Methods of Organizing Human Activity
verifying, by the digital wallet computing device, the new user is registered with one of a plurality of issuers by performing a lookup in a registry of user data populated by a plurality of issuers using the respective at least one of the phone number and the email address;
Mental Process

Mental Process
retrieving, from the one or more memory devices, either a first enrollment procedure or a second enrollment procedure of the plurality of enrollment procedures based on calculated device authentication level;
Mental Process
in response to completion of either the first enrollment procedure or the second enrollment procedure by the new user, granting access to the new user to the digital wallet application;
Certain Methods of Organizing Human Activity
wherein, when the calculated device authentication level of the new user represents a high level of confidence, retrieving the first enrollment procedure 

wherein, when the calculated device authentication level of the new user represents a low level of confidence, retrieving the second enrollment procedure includes a step-up challenge enrollment procedure configured to present the new user with an authentication challenge that must be successfully completed by the new user prior to allowing the new user access to the issuer website to complete the enrollment request, and transmitting, to 





Controlling access to resources is exactly the sort of process that “can be performed in the human mind, or by a human using a pen and paper,” which the courts have repeatedly deemed unpatentable.  See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011).  The idea long predates Applicant’s claims and is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans to applicants based on suitability and intended use).  In each of these circumstances, as in the claims at issue, a request is made for access to a resource, that request is received and evaluated, and then the request is either granted or not.
Courts have repeatedly found the concept of controlling access to resources via software to be an abstract idea.  See Smart Sys. Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1371 (Fed. Cir. 2017) (claim involving “denying access to a 
The concept of verifying digital wallet enrollment request falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); detecting fraud or misuse (Fairwarning); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader); rules for playing a dice game (In re Guldenaar Holding); voting, verifying and submitting vote for tabulation (Voter Verified); controlling access to a platform (Ericsson v. TCL).
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – security protocol, determining unique identifier, comparing attribute data, directing to a website – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception.  
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract ideas, are: a digital wallet computing device and a user computing device.  A close look at the Specification failed to locate any disclosed embodiments of the digital wallet computing device 212.  Under BRI, the digital wallet computing device 212 (as shown in Fig. 5) can be any generic computing device.  Similarly, the user computing device 508 (as depicted in Fig. 5) appears to be a generic desktop computer.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the 
Fig. 6 provides only very high level flow diagram for the claimed invention consisting of: receiving enrollment request, calculating authentication level of enrollment request, performing a lookup, and transmitting enrollment request to new user.  As in Affinity Labs, “[n]othing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016). Id. at 1260.
The invocation in the claims of functional results ‘verify,’ ‘calculate,’ and ‘grant access’ are stated at a very high level of generality and does not sufficiently describe how to achieve these results in a non-abstract way.  “Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017).
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computing device to perform the steps of – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment procedures – amounts to no more than mere instructions to apply the exception using generic components which is not sufficient recite an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26
Claims 1, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey (US 2016/0239818 A1) in view of Pasa et al. (US 2013/0191227 A1) further in view of French et al. (US 2003/0033526 A1).

Claim 1: 
A digital wallet computing device for preventing impermissible access to one or more network devices of a digital wallet service by verifying a plurality of new users during enrollment to a digital wallet application, said digital wallet computing device in communication with a plurality of user computing devices associated with a plurality of new users, said digital wallet computing device comprising one or more processors in communication with one or more memory devices, said one or more processors configured to: 
store, in said one or more memory devices, a plurality of enrollment procedures for accessing an issuer website associated with completion of enrollment to the digital wallet application;
(See also French: Para [0158] (“several preliminary procedures”)
cause to be displayed, at each of the plurality of user computing devices, during a respective online purchase transaction initiated at the respective user computing device by the corresponding new user, an authentication webpage;
Referring to FIG. 3A, upon selection of the acceptance button 100, the unrecognized user is directed to an embodiment of the interstitial landing page 120 which allows the unrecognized user to create a wallet, and/or to select a wallet for payment.”)
receive, from the authentication webpage respectively accessed using each of the plurality of user computing devices, an enrollment request to the digital wallet application from a new user, the enrollment request including (i) device attribute data associated with the new user’s computing device and collected by a script embedded in the authentication webpage during access of the authentication webpage by the new user’s computing device and (ii) at least one of a phone number and an email address previously registered with an issuer of a payment account of the new user; and 
(See Laracey: Para [0014] (“Embodiments of the present invention relate to systems, methods, processes, computer program code and means for enrolling in and creating a digital/mobile wallet account that can be used on a mobile device or any other network (such as Internet) connected device to conduct financial transactions in a variety of contexts”)

It would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Laracey as it relates to wallet digital enrollment to include Pasa as it relates to acceptance network for authorizing digital wallet transaction.  The motivation for combining the references would have been to use integrate wallet enrollment provider with acceptance network.

The combination of Laracey + Pasa does not specifically disclose; however French discloses the following limitations:

(See French: Para [0024] (“That first level authentication process compares the degree of match between the user-supplied first type of information and known data about the user from other sources”)
(See also Laracey: Para [0024] (“By reducing the enrollment and account creation process to a card swipe and a sharing of contact information (such as a mobile phone number or email address), the time required to register is dramatically reduced for the consumer.”)
in response to verification, calculate a device authentication level by applying a plurality of fraud rules to the device attribute data, wherein the device authentication level for the new user represents a level of confidence that the enrollment request from the respective user computing device is not fraudulent; 
(See French: Figs. 1, 2; Para 
[0017] (“Another object of the invention is to provide an authentication system and method that generate a score indicating the confidence or certainty level of authentication.”)
[0019] (“When the user wishes to initiate the transaction or at other times, the authentication server determines whether the user's identity can be confirmed, and the level of authentication that may be accorded to the user's identity based on rules specific to the vendor accepting the transaction.”)
[0024] (“At the completion of this first level authentication process, the authentication server may allow the requested access, allow the requested access with restriction, refuse access or proceed to another level of authentication.”)
[0125] (“For example, the data supplied by the user may be modeled and graded for confidence level based upon empirical models supplied by third party vendors or available internally.”)
[0141] (“each a first level of confidence about the genuineness of the user's identity.”)

in response to completion of either the first enrollment procedure or the second enrollment procedure by the new user, grant access to the new user to the digital wallet application; 
wherein, when the calculated device authentication level of the new user represents a high level of confidence the first enrollment procedure is retrieved and includes a streamlined procedure configured to automatically direct the new user to the issuer website to complete the enrollment request and transmit, to the new user's computing device an electronically executable instruction causing the new user's computing device to automatically access the issuer website to enable completion of the enrollment request according to the first enrollment procedure; and 
wherein, when the calculated device authentication level of the new user represents a low level of confidence he second enrollment procedure is retrieved and includes a step-up challenge enrollment procedure configured to present the new user with an authentication challenge that must be successfully completed by the new user prior to allowing the new user access to the issuer website to complete the enrollment request, and transmit, to the new user's computing device n electronically executable second instruction causing the user computing device to automatically present the authentication challenge to enable completion of the enrollment request according to the second enrollment procedure.
(See French: Figs. 1, 2; Para [0010] (“Another object of the invention is to provide an authentication system and method that perform a first level of authentication based on a first type of whether to perform at least a second level of authentication using another type of information.”)
when the calculated authentication level of the new user represents a low level of confidence:
retrieve, from the one or more memory devices, by the digital wallet computing device, a second enrollment procedure, which is different from the first enrollment procedure based on the calculated second authentication level of the new user, wherein the second enrollment procedure includes a step-up challenge enrollment procedure configured to present the new user with an authentication challenge that must be successfully completed by the new user prior to allowing the new user access to the issuer website to complete the enrollment request; and
transmit, to the user computing device of the new user, an electronically executable second instruction causing the user computing device to automatically present the authentication challenge to enable completion of the enrollment request according to the second enrollment procedure; and 
(See French: Figs. 1, 2; Para 
[0011] (“Another object of the invention is to provide an authentication system and method that determine whether to perform at least a second level of authentication depending on available information and the level of certainty desired.”)
[135] (“If the user has not been rejected outright but has not yet been authenticated, authentication process 10 proceeds to step 40, second level authentication.  Step 40 request and tests the user's input of a second type of information,”)
In second level authentication step 40, a sequence of questions are presented in an interactive query directed to mortgage account information, requesting lender and amount information followed by other merchant account information.”)
[0179] (“If the user passes those levels of authentication with a sufficient score, control passes to an earned icon state 1034, providing the user with an online authentication icon, digital certificate 902 or other issued verification.”)


    PNG
    media_image1.png
    1139
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    650
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Laracey and Pasa to include French as it relates using pattern recognition for identifying irregularities.  The motivation for combining the references would have been to use pattern recognition to identify potential fraudulent enrollment requests.

Claims 10, 18, 22 are similar to claim 1 and hence rejected on similar grounds.

Claim 4:
determine a unique identifier for the user device that each new user used to send the respective enrollment request, wherein the unique identifier is based on the attribute data.
(See French: Para [0065])

Claims 12, 20 are similar to claim 4 and hence rejected on similar grounds.

Claim 6:
wherein the at least one fraud rule for determining the confidence level of each enrollment request comprises comparing the corresponding attribute data to a fraud information database to determine any matches.
(See French: Para [0125], [0126], [0178])



Claim 9:
wherein the step-up challenge enrollment procedure is associated with the electronically executable second instruction configured to prompt each user computing device of the second subset of the plurality of new users for an issuer identification selection, and wherein said one or more processors are further configured to:
receive the issuer identification selection from each user computing device of the second subset of plurality of new users; and
direct each user computing device of the second subset of plurality of new users to an issuer to an issuer website based on the issuer identification selection 
(See Laracey: Para [0047], [0054], [0056])

Claim 17 is similar to claim 9 and hence rejected on similar grounds.

Claim 23:
wherein the device attribute data includes two or more of an IP address, a physical address associated with the IP address, a device type, an operating system type, a browser type, a mobile request, a language preference, a phone number, one or more cookies, one or more Hypertext Transfer Protocol (HTTP) addresses, one or more HTTP headers, and geo-location data.
(See Laracey: Para [0029], [0032], [0051])



Claim 2
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey in view of Pasa further in view of French further in view of Severson et al. (US 2011/0238581 A1).

Claim 2:
The combination of Laracey + Pasa + French describes but does not specifically disclose:
wherein the enrollment request from each corresponding new user applies at least one of a transport-level security mechanism and a message-level security mechanism to the attribute data,
wherein applying the transport-level security mechanism further includes at least one of establishing a private connection between the digital wallet application and the corresponding user computing device via a TLS handshake protocol, authenticating the corresponding user computing device using public-key cryptography, and performing a message integrity check using a message authentication code, and
wherein applying the message-level security mechanism includes transmitting at least one of a digital signature, a digital certificate, and an encryption key with the authentication data.
However Severson discloses the above limitation (See Severson: Para [0108] – [0110])

.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the pending claims are not directed to an abstract idea; that claim 1 recites additional elements that solve a technical problem.
Examiner respectfully disagrees.
Examiner points out that what Applicant refers to as additional elements (on Pages 17-18 of reply dated 2/2/2022) are not additional elements but merely instructions to implement the abstract idea.  Contra Applicant’s assertions, the only additional elements are computing device and user computing device (see Prong 2 above).  The steps of causing the new user’s computing device to automatically access the issuer website; causing the user computing device to automatically present the authentication challenge are mere instructions to implement certain methods of organizing human activity on the user computing devices.  See MPEP 2106.05(f) Mere Instructions To Apply An Exception [R-10.2019].  Courts have held that limiting an abstract idea to a particular technological environment does not render the claims any 
Applicant also argues that the claims improve the underlying security challenge enrollment technology.
Examiner finds this unpersuasive because directing new users to an issuer website and automatically access the issuer website is not a technical solution to a technical problem but merely carrying out certain methods of organizing human activities.  The concept of deciding to subject a user to a step-up challenge when the calculate authentication level is low is a simple mental process.  Fraud is a business problem and not a technical problem.  Using a step-up challenge to scrutinize a user having low authentication score may help a business deter possible fraud but it has no effect on improving computers or technology.
Applicant also asserts that the claims are directed to significantly more than an abstract idea; that the office action provides no indication that the recitations of the pending claims as an ordered combination are well understood, routine or conventional as in BASCOM Global.
Examiner respectfully disagrees.
In BASCOM, the court found that the inventive concept consisted of installing a filtering tool at a specific location (a remote ISP server), remote from the end-users, with customizable filtering features specific to each end user.  The Court held that this 
But, unlike the filtering system improvements in BASCOM that added significantly more to the abstract idea in that case, the claimed invention here merely uses generic computing components to implement the abstract ideas of calculating level of confidence to determine whether user computing device is not fraudulent.  In contrast with BASCOM, the claims do not perform technical improvements such as local packet filtering that were unconventional in the art.  Localized packet filtering was deemed a technical improvement that was unconventional in the art.  In contrast, directing new users to an issuer website is merely a certain method of organizing human activity and does not constitute significantly more.
Previously Addressed Arguments
Applicant argues that the claim as a whole integrates that recited judicial exception into a practical application under the second prong.  Applicant argues that claim 1 recites a technical solution to the technical problem of online authentication technology as recited in Para [0007] of the Specification.  
Applicant argues that Para [0024], [0031], [0034] of the Specification provides enhanced data security by restricting access to the user’s vulnerable data.
Examiner disagrees.
Comparing phone number and email address, calculating authentication level, determining level of confidence retrieving enrollment procedure and assigning users to 
The independent claims do not describe any technical details on how authentication levels are implemented.  The steps recited in the Specification and the claims, at most, refer to a high level conceptual framework for subjecting a user to a higher level of authentication (step-up challenge) if he or she does not meet the level of confidence.  This is not a specific technique for improving a computer but a change in the abstraction providing the principles for step-up challenge.  Claims have to describe how to solve a problem in a manner that encompasses something more than “principle in the abstract.”
The claim provides less of a specific means or method than a result or effect that itself is an abstract idea.  A step-up challenge is nothing more than a second layer of abstraction.  To be patent eligible, software inventions must make “non-abstract improvements to existing technological processes and computer technology.” 
To require additional level of scrutiny in the form of step-up challenge based on authentication level is conceptual advice for fraud reduction measures in connection 
The claims are directed to achieving the result of verifying digital wallet enrollment request based on obtaining a level of confidence from a calculated authentication level, as distinguished from a technological improvement for achieving or applying that result.  
Controlling access to resources is exactly the sort of process that “can be performed in the human mind, or by a human using a pen and paper,” which we have repeatedly found unpatentable.  See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011).  The idea long predates Applicant’s claims and is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans to applicants based on suitability and intended use).  In each of these circumstances, as in the claims at issue, a request is made for access to a resource, that request is received and evaluated, and then the re-quest is either granted or not.
Courts have repeatedly found the concept of controlling access to re-sources via software to be an abstract idea.  See Smart System Innovations, LLC v. Chicago Transit 
Examiner also notes that in a card transaction, it is the card issuer that facilitates commerce between the purchaser and the merchant, by assuming the risk of fraud.  Here, the claims are ultimately directed to making the determination during enrollment request whether to assume the risk of the transaction by the requestor.  Cardholder fraud costs card issuers millions of dollars every year.  Thus, this is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of the current invention is no different from the mitigating settlement risk of Alice; transaction performance guaranty of buySAFE; and rules based tasks for processing insurance claims of Accenture.
Verifying a transaction to avoid fraud is a fundamental economic principle or practice. See, e.g., Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 976 (Fed. Cir. 2020).  In Bozeman Financial, the Federal Circuit held that “verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”
Hence, the claimed limitations are similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); rules based tasks for processing insurance claims (Accenture), collecting information, 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the additional elements do not integrate the additional limitation into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Applicant argues (Pages 19-20 of Remarks) that the Office Action provides no indication that the recitations of the pending claims are well-understood, routine and conventional.
Examiner disagrees.
Applicant appears to contend that the Examiner is required to provide evidence that the activities recited in limitations (i)-(iii) are not well understood, routine, and conventional (WURC).  But these limitations form part of the identified abstract idea, and the Examiner is not required to show that the abstract idea is WURC.  Berkheimer does not stand for the position that every single element of a claim has to be customary 
Under the Berkheimer memorandum (directed to the second part of the Alice/Mayo framework), the Examiner is only required to show that the additional elements – such as a processor – are well-understood, routine, and conventional features in the prior art.  The Examiner is not required to show (a) the abstract idea, or (b) the abstract idea in combination with the argued additional elements, is similarly well-understood, routine, and conventional.  See, e.g., Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”); see also Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1359 (Fed. Cir. 2018) (“It is clear from Mayo that the 'inventive concept' cannot be the abstract idea itself.”).
Here, the only additional element(s) recited in the claims, that are not part of the abstract idea, are: a digital wallet computing device and a user computing device.  A close look at the Specification failed to locate any disclosed embodiments of the digital wallet computing device 212.  Under BRI, the digital wallet computing device 212 (as shown in Fig. 5) can be any generic computing device.  Similarly, the user computing device 508 (as depicted in Fig. 5) appears to be a generic desktop computer.  
The Specification does not indicate that consideration of these elements as an ordered combination adds any significance beyond the additional elements, as considered individually.  Rather, the Specification indicates that the invention is directed to an abstract idea and that the additional element(s) have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to 
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant’s arguments with respect to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts (Page 26 of Remarks) that contrary to the Office’s interpretation of the specification, a same user will not be subject to both a first and a second enrollment procedure.
Examiner disagrees.
Applicant’s Specification explicitly states that if the authentication level is not trusted and/or don’t know enough to trust, then the new user may be presented with a step-up challenge.  See Specification Para [0031] (“However, if the authentication level is calculated to be “not trusted” and/or “don't know enough to trust,” then the new user cardholder may be presented with an authentication challenge, also known as a “step-up challenge.””); [0071] (“However, if the authentication level is “not trusted” and/or “don't know enough to trust,” then new user cardholder 502 may be presented with a step-up challenge.  For example, the step-up challenge requires new user cardholder 502 to identify issuer 130 of the transaction card before being directed to the issuer's website to complete enrollment into the digital wallet application”)
Hence, Applicant’s above assertion is unsupported.
Applicant argues (Pages 28-29 Remarks) that In French, the step of determining whether the user should be subjected to a second level of authentication is performed after the first authentication step, based upon the results of the first authentication step.  
Examiner disagrees.
First, Examiner actually agrees with the Applicant in so far as the fact that the authentication determination steps of French are sequential (See French: Figs. 1, 2).  Second, Examiner notes that concept of second authentication level with step-up challenge in Applicant’s invention is also sequential (Para [0031], [0071] of the Specification).  Therefore French teaches this feature.
FIG. 1 of French is a flowchart illustrating the overall authentication process according to the invention.  Authentication process 10 matches, at step 32, the first type of information input by the user with information received from one or more separate Based on that comparison, authentication process 10 determines whether the first level authentication is complete at step 34.  If the first level authentication is not complete, authentication process 10 may return to step 14 to prompt the user for omitted, corrected or additional information, return to step 16 to allow the user to input information, or end authentication process at step 36. 
If the user has not been rejected outright but has not yet been authenticated, authentication process 10 proceeds to step 40, second level authentication.  Step 40 request and tests the user's input of a second type of information, which is preferably non-wallet type information.
Hence, French teaches the limitations of when the calculated authentication level of the new user represents a high level of confidence as well as when the calculated authentication level of the new user represents a low level of confidence.





    PNG
    media_image1.png
    1139
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    650
    media_image2.png
    Greyscale


For the aforementioned reasons, the limitations of the independent claims are obvious over Laracey in view of French.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693